Citation Nr: 1116203	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-24 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran testified at a March 2011 hearing before the undersigned held in Washington, D.C., a transcript of which is associated with the claims file.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issue of entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) has been raised by the record, specifically at the Veteran's March 2011 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The reopened issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An August 2006 rating decision denied service connection for an acquired psychiatric disorder and the Veteran did not perfect an appeal with respect to that decision.

2.  Evidence received since the time of the final August 2006 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for an acquired psychiatric disorder is being reopened in the decision below, and, since such action not prejudicial to the Veteran, VA's compliance with its duties to notify and to assist in the context of the issue of whether new and material evidence has been submitted to reopen the claim need not be assessed.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied service connection for an acquired psychiatric disorder in August 2006, and notified the Veteran of the decision that same month.  He did not perfect an appeal with respect to that rating decision, and it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The matters under consideration in this case at that time were whether PTSD had been diagnosed, and whether there was sufficient evidence to verify the Veteran's claimed stressor events.  In order for his claim to be reopened, evidence must have been presented or secured since the August 2006 rating decision which is relevant to, and probative of, these matters.

Since the August 2006 rating decision, evidence added to the claims file includes an adequate description of the Veteran's inservice stressor, as well as a medical statement discussing how the Veteran's symptoms are indicative of PTSD.  

Multiple April 2009 lay statements written by the Veteran repeatedly discuss the anxiety he experienced as a result of his inservice experiences of having his location bombed by the enemy.  Effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to eliminate the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  75 Fed. Reg. 39,843 (2010).  Thus, the Veteran's lay statements describing the fear he experienced at that time are sufficient evidence of his stressor events.

Additionally, the Veteran's VA psychiatrist indicated in March 2011 that the Veteran had "symptoms suggestive of post-traumatic stress disorder including nightmares, hypervigilance, [and] avoidance behaviors," and had experienced such symptoms since the occurrence of certain events in service.  While the VA psychiatrist did not formally diagnose the Veteran with PTSD, or mention the Veteran's report of his unit being bombed, this opinion letter is highly probative in suggesting a current diagnosis of PTSD.  

In Shade v. Shinseki, the Court of Appeals for Veterans Claims (Court) discussed the phrase "raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App 110 (2010).  Essentially, "raising a reasonable possibility of substantiating" was found to mean that the evidence "enabl[ed]" the claim to be reopened.  It also was found that if the evidence submitted was new and material, it would result in a "likely entitlement to a nexus medical examination if the claim is reopened."  The March 2011 opinion letter, while not formally diagnosing the Veteran with PTSD, clearly indicates the presence of PTSD-type symptomatology and suggests a medical nexus exists.  This is sufficient evidence to trigger entitlement to such a "nexus medical examination," especially in light of the "low threshold" requirement for VA to provide a medical examination.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Ultimately, the evidence submitted since the August 2006 rating decision is both "new," as it had not been previously considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted, and reopening the Veteran's claim is warranted.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for an acquired psychiatric disorder is reopened, and to that extent only, the appeal is granted.

REMAND

The record reflects diagnoses of both PTSD and schizophrenia.  The Veteran's service treatment records also reflect evidence of psychiatric symptoms during service.  Thus, a VA examination is required to determine the nature of the Veteran's current psychiatric disorder(s), and the relationship of any diagnosed psychiatric disorder to his military service.

Accordingly, the reopened issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by a VA psychiatrist or psychologist or a psychologist or a psychiatrist or psychologist with whom VA has contracted.  The claims file must be made available to the examiner and the examiner must review the claims file in conjunction with the examination.  The examiner is asked to elicit the Veteran's symptoms, conduct a full mental status examination, and provide a multi-axial diagnosis. 

If the examiner diagnoses PTSD, the examiner must state upon what inservice stressor the diagnosis is based and, whether the diagnosis is based on an in-service stressor related to the Veteran's fear of hostile military or terrorist activity, which is defined by regulation to mean that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as (but not limited to) from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and that the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If the examiner does not diagnose PTSD, he or she should indicate why such a diagnosis is not supported, and comment on the previous diagnoses of PTSD in the record, to include private treatment records noting hospitalization for psychiatric symptoms in June 2005, October 2005, November 2005, and December 2005.  

If a psychiatric diagnosis other than PTSD is made, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disorder had onset during the Veteran's military service or is otherwise related to his military service. 

The examiner must provide a complete rationale for any opinion stated.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

3.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


